DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed May 13, 2022, with respect to the rejection(s) of claim(s) 1, 23, 30 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art Langer (US 2016/0105151).
Langer teaches a user equipment (UE) that is capable of operating a power amplifier of the UE according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode (Section 0034, ET chain is one efficiency operating mode and non ET chain is another efficiency operating mode, Section 0115 teaches a UE, which comprises the power amplifier (PA) system); select to operate the power amplifier of the UE in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode (Section 0034, the result of the analysis of the input signals is the parameter criterion), wherein: the power amplifier is configured to generate the uplink transmission in accordance with the first transmission efficiency operating mode (Section 0115 teaches a UE, which comprises the power amplifier (PA) system, said UE transmits uplink signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 – 6, 21 – 23, 24, 26 – 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Langer (US 2016/0105151)
Regarding Claim 1, Piipponen teaches an apparatus for wireless communications by a user equipment (UE) that is capable of operating according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode (Section 0041, greater maximum transmission (TX) power is the first transmission TX efficiency operating mode, lower maximum TX power is the second TX efficiency operating mode, less power efficiency is due to the lower maximum TX power), the first transmission efficiency operating mode associated with a first undesired emission level and the second transmission efficiency operating mode associated with a second undesired emission level that is lower than the first undesired emission level (Section 0041, higher or greater maximum TX power would lead to greater emission levels, lower maximum TX power would lead to lower emission levels), the apparatus comprising: a power amplifier (Section 0042, power amplifier (PA)); at least one antenna; a processor; and memory coupled with the processor (Figure 10, Section 0024); instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a network entity, control signaling that indicates at least one communication parameter for communicating an uplink transmission (Figure 8, Section 0103, base station (BS) signals information including channel edges of BS channel bandwidth (BW), edges of user equipment (UE) channel BW, UE resource block (RB) allocation (bandwidth part (BWP)); and select to operate in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode (Section 0103, UE adjusts uplink power based the above information signaled by the BS, which can be a greater maximum TX power or lower maximum TX power), and the at least one antenna is configured to transmit the uplink transmission (Figure 10).
Piipponen does not teach a user equipment (UE) that is capable of operating a power amplifier of the UE according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode; select to operate the power amplifier of the UE in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode, wherein: the power amplifier is configured to generate the uplink transmission in accordance with the first transmission efficiency operating mode
Langer, which also teaches a UE with a power amplifier, teaches a user equipment (UE) that is capable of operating a power amplifier of the UE according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode (Section 0034, ET chain is one efficiency operating mode and non ET chain is another efficiency operating mode, Section 0115 teaches a UE); select to operate the power amplifier of the UE in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode (Section 0034, the result of the analysis of the input signals is the parameter criterion), wherein: the power amplifier is configured to generate the uplink transmission in accordance with the first transmission efficiency operating mode (Section 0115 teaches a UE, which comprises the power amplifier (PA) system, said UE transmits uplink signals)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of Langer for the purpose of providing a versatile mobile device that can operate in multiple modes that support multiple modulation formats as taught by Langer.
Regarding Claim 23, Piipponen teaches a method for wireless communications by a user equipment (UE) that is capable of operating according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode (Section 0041, greater maximum transmission (TX) power is the first transmission TX efficiency operating mode, lower maximum TX power is the second TX efficiency operating mode, less power efficiency is due to the lower maximum TX power), the first transmission efficiency operating mode associated with a first undesired emission level and the second transmission efficiency operating mode associated with a second undesired emission level that is lower than the first undesired emission level (Section 0041, higher or greater maximum TX power would lead to greater emission levels, lower maximum TX power would lead to lower emission levels), the method comprising: receiving, from a network entity, control signaling that indicates at least one communication parameter for communicating an uplink transmission (Figure 8, Section 0103, base station (BS) signals information including channel edges of BS channel bandwidth (BW), edges of user equipment (UE) channel BW, UE resource block (RB) allocation (bandwidth part (BWP)); selecting to operate in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode (Section 0103, UE adjusts uplink power based the above information signaled by the BS, which can be a greater maximum TX power or lower maximum TX power). 
Piipponen does not teach a user equipment (UE) that is capable of operating a power amplifier of the UE according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode; select to operate the power amplifier of the UE in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode, and transmitting, based at least in part on the at least one communication parameter, the uplink transmission that is generated by operating the power amplifier of the UE in accordance with the first transmission efficiency operating mode.
Langer, which also teaches a UE with a power amplifier, teaches a user equipment (UE) that is capable of operating a power amplifier of the UE according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode (Section 0034, ET chain is one efficiency operating mode and non ET chain is another efficiency operating mode, Section 0115 teaches a UE); select to operate the power amplifier of the UE in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode (Section 0034, the result of the analysis of the input signals is the parameter criterion), and transmitting, based at least in part on the at least one communication parameter, the uplink transmission that is generated by operating the power amplifier of the UE in accordance with the first transmission efficiency operating mode (Section 0115 teaches a UE, which comprises the power amplifier (PA) system, said UE transmits uplink signals, the prompting of the UE to transmit an uplink signal is the communication parameter)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of Langer for the purpose of providing a versatile mobile device that can operate in multiple modes that support multiple modulation formats as taught by Langer.
Regarding Claim 30, Piipponen teaches an apparatus for wireless communications by a user equipment (UE) that is capable of operating according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode (Section 0041, greater maximum transmission (TX) power is the first transmission TX efficiency operating mode, lower maximum TX power is the second TX efficiency operating mode, less power efficiency is due to the lower maximum TX power), the first transmission efficiency operating mode associated with a first undesired emission level and the second transmission efficiency operating mode associated with a second undesired emission level that is lower than the first undesired emission level (Section 0041, higher or greater maximum TX power would lead to greater emission levels, lower maximum TX power would lead to lower emission levels), the apparatus comprising, comprising: means for receiving, from a network entity, control signaling that indicates at least one communication parameter for communicating an uplink transmission (Figure 8, Section 0103, base station (BS) signals information including channel edges of BS channel bandwidth (BW), edges of user equipment (UE) channel BW, UE resource block (RB) allocation (bandwidth part (BWP)); means for selecting to operate in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode (Section 0103, UE adjusts uplink power based the above information signaled by the BS, which can be a greater maximum TX power or lower maximum TX power); and means for transmitting, based at least in part on the at least one communication parameter, the uplink transmission that is generated by operating a power amplifier of the UE in accordance with the first transmission efficiency operating mode (Section 0042, PA).
Piipponen does not teach an apparatus for a user equipment (UE) that is capable of operating a power amplifier of the UE according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode; selecting to operate the power amplifier of the UE in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode, and transmitting, based at least in part on the at least one communication parameter, the uplink transmission that is generated by operating the power amplifier of the UE in accordance with the first transmission efficiency operating mode.
Langer, which also teaches a UE with a power amplifier, teaches a user equipment (UE) that is capable of operating a power amplifier of the UE according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode (Section 0034, ET chain is one efficiency operating mode and non ET chain is another efficiency operating mode, Section 0115 teaches a UE); select to operate the power amplifier of the UE in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode (Section 0034, the result of the analysis of the input signals is the parameter criterion), and transmitting, based at least in part on the at least one communication parameter, the uplink transmission that is generated by operating the power amplifier of the UE in accordance with the first transmission efficiency operating mode (Section 0115 teaches a UE, which comprises the power amplifier (PA) system, said UE transmits uplink signals, the prompting of the UE to transmit an uplink signal is the communication parameter)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of Langer for the purpose of providing a versatile mobile device that can operate in multiple modes that support multiple modulation formats as taught by Langer.
Regarding Claims 2, 24, Piipponen combination teaches all of the claimed limitations recited in Claims 1, 23.  Piipponen further teaches a transmitter (Figure 10, Transceiver), wherein the transmitter and the power amplifier are configured to generate the uplink transmission in accordance with the first transmission efficiency operating mode (Section 0041, greater maximum transmission (TX) power is the first transmission TX efficiency operating mode).
Regarding Claims 4, 26, Piipponen combination teaches all of the claimed limitations recited in Claims 1, 23.  Piipponen further teaches receive the control signaling indicating that the at least one communication parameter is a scheduled uplink bandwidth part allocated for the uplink transmission, wherein the at least one parameter criterion is that the scheduled uplink bandwidth part satisfies a bandwidth threshold and is located at least a threshold distance away from a band edge of a channel bandwidth (Sections 0103, edges of BS channel BW, edges of UE channel BW, UE BW part are signaled, determination that the UE BW part is less than the BS channel BW, which is the threshold which would mean that it is a distance away from the band edge, 0035 resource block allocation that is far enough away or threshold distance from the edge of the BW).
Regarding Claims 5, 27, Piipponen combination teaches all of the claimed limitations recited in Claims 1, 23.  Piipponen further teaches receive the control signaling indicating the at least one communication parameter that is an uplink modulation and coding scheme allocated for the uplink transmission, wherein the at least one parameter criterion is that the uplink modulation and coding scheme satisfies a modulation and coding scheme threshold (Section 0035, MCS).
Regarding Claims 6, 28, Piipponen combination teaches all of the claimed limitations recited in Claims 1, 23.  Piipponen further teaches receive the control signaling indicating the at least one communication parameter that is a scheduled frequency resource that is allocated for the uplink transmission, wherein the at least one parameter criterion is that the scheduled frequency resource satisfies a bandwidth threshold and is located at least a threshold distance away from a band edge of a channel bandwidth (Section 0035, resource block allocation comprises frequency resources).
Regarding Claim 21, Piipponen combination teaches all of the claimed limitations recited in Claim 1.  Piipponen further teaches wherein the first undesired emission level corresponds to a non-linear portion of a signal output by the power amplifier (Section 0047, the spectral regrowth leads to frequency expansion which comprises undesired distortion products or emission).
Regarding Claim 22, Piipponen combination teaches all of the claimed limitations recited in Claim 1.  Piipponen further teaches wherein the first undesired emission level is a non-linear emission level, an intermodulation product emission level, a harmonic emission level, or any combination thereof, for a signal output by the power amplifier (Section 0047, non-linear distortion).

Claims 3, 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Langer (US 2016/0105151) and in further view of Kim et al. (US 2012/0207112).
Regarding Claims 3, 25, Piipponen combination teaches all of the claimed limitations recited in Claims 1, 24.  Piipponen does not teach transmit, to the network entity, an indication of a capability of the UE to operate according to the first transmission efficiency operating mode and the second transmission efficiency operating mode.
Kim, which also teaches the use of power headroom, teaches teach transmit, to the base station, an indication of a capability of the UE to operate according to the first transmission efficiency operating mode and the second transmission efficiency operating mode (Section 0012, PHR is sent by mobile to base station, PHR indicates MPR which is an indication of the capability of the mobile to operate at various maximum TX powers).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen combination with the above features of Kim for the purpose of efficiently reporting power headroom as taught by Kim.
Regarding Claim 20, Piipponen combination teaches all of the claimed limitations recited in Claim 1.  Piipponen combination does not teach transmit a mode indicator to indicate that the UE is operating in the first transmission efficiency operating mode.
Kim, which also teaches the use of power headroom, teaches transmit a mode indicator to indicate that the UE is operating in the first transmission efficiency operating mode (Section 0012, PHR is sent by mobile to base station, PHR indicates MPR which is the mode indicator).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen combination with the above features of Kim for the purpose of efficiently reporting power headroom as taught by Kim.

Claims 7, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Langer (US 2016/0105151) and in further view of Kazmi et al. (US 2019/0372741)
Regarding Claims 7, 29, Piipponen combination teaches all of the claimed limitations recited in Claims 1, 23.  Piipponen does not teach receive the control signaling indicating the at least one communication parameter that is a defined quantity of transmission time intervals, wherein the at least one parameter criterion is that the UE is capable of switching from the second transmission efficiency operating mode to the first transmission efficiency operating mode within the defined quantity of transmission time intervals.
Kazmi, which also teaches maximum power reduction (MPR), teaches receive the control signaling indicating the at least one communication parameter that is a defined number of transmission time intervals, wherein the at least one parameter criterion is that the UE is capable of switching from the second transmission efficiency operating mode to the first transmission efficiency operating mode within the defined number of transmission time intervals (Section 0055, maximum TX power can be adjusted based on the MPR and A-MPR requirements).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen combination with the above features of Kazmi for the purpose of improving power control as taught by Kazmi.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Langer (US 2016/0105151) and in further view of Chen et al. (US 2019/0036673)
Regarding Claim 8, Piipponen combination teaches all of the claimed limitations recited in Claim 1.  Piipponen does not teach transmit, to the network entity, a request for the at least one communication parameter.
	Chen, which also teaches a BWP, teaches transmit, to the base station, a request for the at least one communication parameter (Section 0080, BWP request).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen combination with the above features of Chen for the purpose of managing BWPs to reduce battery consumption and conserve network resources as taught by Chen.
Regarding Claim 9, The above Piipponen combination teaches all of the claimed limitations recited in Claim 8.  Chen further teaches wherein the request indicates a requested bandwidth part, a requested frequency location relative to a band edge of a channel bandwidth, or both (Section 0080, BWP request).

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Langer (US 2016/0105151) in view of Feuersanger et al. (US 8,811,322) and in further view of Goto et al. (US 2019/0181910)
Regarding Claim 10, Piipponen combination teaches all of the claimed limitations recited in Claim 1.  Piipponen does not teach transmit a power headroom report indicating a maximum UE transmit power, power headroom, or both, for a plurality of subbands within a channel bandwidth, wherein the control signaling is received based at least in part on transmitting the power headroom report.
Feuersanger, which also teaches the use of power headroom, teaches transmit a power headroom report indicating a maximum UE transmit power, power headroom, or both, within a channel bandwidth, wherein the control signaling is received based at least in part on transmitting the power headroom report (Col. 9 lines 60 – 64, the power headroom report will be transmitted via a channel and thus within a channel bandwidth).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen combination with the above features of Feuersanger for the purpose of enabling the determination of power usage status as taught by Feuersanger.
Goto, which also teaches the use of power headroom, teaches a plurality of subbands within a channel bandwidth (Section 0076 last three lines, plurality of subbands).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Piipponen combination with the above features of Goto for the purpose of reducing the number of calculations required for detecting signals that are non-orthogonally multiplexed in a spatial domain as taught by Goto.
Regarding Claim 11, The above Piipponen combination teaches all of the claimed limitations recited in Claim 10.  Piipponen further teaches transmit a medium access control (MAC) control element that has a plurality of fields, each field of the plurality of fields indicating the maximum UE transmit power, the power headroom, or both (Claims 5, 11, power headroom report field in the MAC element for each component carrier (CC) renders each MAC field indicating a power headroom).  Goto further teaches for a respective subband of the plurality of subbands per component carrier (Section 0076, last three lines).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Langer (US 2016/0105151) in view of Feuersanger et al. (US 8,811,322) in view of Goto et al. (US 2019/0181910), as applied to Claim 10 set forth above, in view of Lei et al. (US 2019/0190668) and in further view of Rossel et al. (US 2012/0115520)
Regarding Claim 12, The above Piipponen combination teaches all of the claimed limitations recited in Claim 10.  The Piipponen combination does not teach transmit the power headroom report that indicates the maximum UE transmit power, the power headroom, or both, for each full subband of the plurality of subbands and the maximum UE transmit power, the power headroom, or both, for each partial subband of the plurality of subbands.
Lei, which also teaches the use of power headroom, teaches transmit the power headroom report that indicates the maximum UE transmit power, the power headroom, or both, for each full subband of the plurality of subbands (Section 0098, plurality of full subbands).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Piipponen combination with the above features of Lei for the purpose of providing improved random access as taught by Lei.
Rossel, which also teaches the use of subbands, teaches a plurality of partial subbands (Section 0058).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Piipponen combination with the above features of Rossel for the purpose of providing interference rejection as taught by Rossel.  The combination of Lei and Rossel teach maximum UE transmit power, power headroom, or both, for each partial subband of the plurality of subbands.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Langer (US 2016/0105151) in view of MolavianJazi et al. (US 2020/0053657)
Regarding Claim 13, Piipponen combination teaches all of the claimed limitations recited in Claim 1.  Piipponen does not teach transmit an actual power headroom report indicating maximum UE transmit power, power headroom, or both, for one or more resource blocks allocated in a grant.
MolavianJazi, which also teaches the use of power headroom, teaches transmit an actual power headroom report indicating maximum UE transmit power, power headroom, or both, for one or more resource blocks allocated in a grant (Sections 0061, uplink grant, 0103 actual PHR).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen combination with the above features of MolavianJazi for the purpose of avoiding tight timeline issues for power headroom computation as taught by MolavianJazi.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Langer (US 2016/0105151) in view of Hosseini et al. (US 2018/0146440)
Regarding Claim 14, Piipponen combination teaches all of the claimed limitations recited in Claim 1.  Piipponen does not teach transmit a virtual power headroom report indicating maximum UE transmit power, power headroom, or both, for one or more resource blocks based at least in part on at least one defined parameter value.
Hosseini, which also teaches use of power headroom, teaches transmit a virtual power headroom report indicating maximum UE transmit power, power headroom, or both, for one or more resource blocks based at least in part on at least one defined parameter value (Section 0061, reference to whether or not a PUSCH is transmitted, which is a defined parameter value).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen combination with the above features of Hosseini for the purpose of providing effective power headroom reporting in an environment of multiple TTI durations.
Regarding Claim 15, The above Piipponen combination teaches all of the claimed limitations recited in Claim 14.  Hosseini further teaches wherein the at least one defined parameter value indicates a reference physical uplink shared channel (Section 0061, reference to whether or not a PUSCH is transmitted).

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Langer (US 2016/0105151) and in further view of Lipshitz et al. (US 8,260,226)
Regarding Claim 16, Piipponen combination teaches all of the claimed limitations recited in Claim 1.  Piipponen further teaches adjust at least one control parameter of the transmitter to operate in the first transmission efficiency operating mode based at least in part on the selecting to operate in the first transmission efficiency operating mode (Section 0041, the power, which is the control parameter is adjusted); and generate, by the transmitter, the uplink transmission based at least in part on the adjusted at least one control parameter (Section 0041, the power, which is the control parameter is adjusted).
Piipponen combination does not teach adjust at least one bias voltage for the power amplifier, generate, by the power amplifier the uplink transmission based at least in part on the adjusted at least one bias voltage.
Lipshitz, which also teaches the user of a power amplifier (PA), teaches adjust at least one bias voltage for the power amplifier, generate, by the power amplifier the uplink transmission based at least in part on the adjusted at least one bias voltage (Col. 4 lines 31 – 39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen combination with the above features of Lipshitz for the purpose of enabling the PA to operate at high efficiency while still producing the signal at the target output power and acceptable fidelity as taught by Lipshitz.
Regarding Claim 17, Piipponen combination teaches all of the claimed limitations recited in Claim 1.  Piipponen further teaches adjust at least one control parameter for the transmitter and power amplifier to operate in the first transmission efficiency operating mode based at least in part on the selecting to operate in the first transmission efficiency operating mode (Section 0041, the power, which is the control parameter is adjusted); and generate, by the power amplifier and the transmitter, the uplink transmission based at least in part on the adjusted at least one control parameter (Section 0041, the power, which is the control parameter is adjusted).
Piipponen does not teach adjust at least one bias voltage of the power amplifier and generate, by the power amplifier the uplink transmission based at least in part on the adjusted at least one bias voltage.
Lipshitz, which also teaches the user of a power amplifier (PA), teaches adjust at least one bias voltage for the power amplifier, generate, by the power amplifier the uplink transmission based at least in part on the adjusted at least one bias voltage (Col. 4 lines 31 – 39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen combination with the above features of Lipshitz for the purpose of enabling the PA to operate at high efficiency while still producing the signal at the target output power and acceptable fidelity as taught by Lipshitz.

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Langer (US 2016/0105151) in view of Nentwig et al. (US 2011/0086599)
Regarding Claim 18, Piipponen combination teaches all of the claimed limitations recited in Claim 1.  Piipponen does not teach perform noise and undesired emission shaping on a signal to generate a noise and emission shaped signal that has lower or shaped in-band distortion based at least in part on selecting to operate in the first transmission efficiency operating mode.
Nentwig, which also teaches undesired emissions, teaches perform noise and undesired emission shaping on a signal to generate a noise and emission shaped signal that has lower or shaped in-band distortion based at least in part on selecting to operate in the first transmission efficiency operating mode (Section 0059, unwanted emissions are shaped, said unwanted emissions comprise in-band emissions (Section 0057) thus the in-band distortion will be shaped).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen combination with the above features Nentwig for the purpose of optimizing power consumption as taught by Nentwig
Regarding Claim 19, The above Piipponen combination teaches all of the claimed limitations recited in Claim 18.  Nentwig further teaches generate, by the transmitter and the power amplifier, the uplink transmission based at least in part on the noise and emission shaped signal (Section 0059, a transmission that minimizes battery consumption is generated by mobile device A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
June 30, 2022